     Case 1:18-cv-03456-AJN-GWG Document 107 Filed 04/21/20 Page 1 of 1
                             PARKER HANSKI LLC
                                 40 WORTH STREET, 10TH FLOOR
                                  NEW YORK, NEW YORK 10013
                                     PHONE: 212.248.7400
                                     FAX:   212.248.5600
                                  Contact@ParkerHanski.com

                                                            April 21, 2020
Via ECF
The Honorable Alison J. Nathan
United States District Judge
Southern District of New York

       Re:     Dedra De La Rosa v. Aspenly Co. LLC and Pure Green NYC 8th Street Corp

               Docket No. 1:18-cv-03456 (AJN)(GWG)

Dear Judge Nathan:

        We represent the plaintiff in the above-entitled action. Pursuant to Your Honor's Order,
the parties hereby propose the following dates for trial: any day during the week of November
16, 2020 as well as December 2, 3 or 4 of 2020. Thank you for your time and attention to this
matter. With kindest regards, I am

                                                     very truly yours,

                                                          /s/
                                                     Glen H. Parker, Esq.
